DETAILED ACTION
This action is in response to an amendment filed on January 31, 2022 for the application of Gunnam et al., for a “Low density parity check decoder” filed on 10/29/2020 is a continuation of 15373822, filed 12/09/2016, now U.S. Patent No. 10951235, which is a continuation of 14792982, filed 07/07/2015, now U.S. Patent No.10141950, which is a continuation of 14141508, filed 12/27/2013, now U.S. Patent No. 9112530, which is a continuation of 13693650, filed 12/04/2012, now U.S. Patent No.8656250, which is a continuation of 12113729, filed 05/01/2008, now U.S. Patent No.8359522. 
Claims 1-29 are pending in the application. 
Claim 25 is amended by an examiner’s amendment.
Claims 1-29 are allowed.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per claim 25, line 3, “;” is to be replaced by --.--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113